DETAILED ACTION
Status of the Application
The status of the claims stands as follows:
Pending claims: 		1-16 and 18-21
Cancelled claims: 		17 and 22-30
Currently rejected claims: 	1-16 and 18-21
Allowed claims: 		1-16 and 18-21

Claim Objections
Claim 19 is objected to because of the following informalities: the range is missing the “%” sign. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of claim 10 stating “wherein the second thickness is equal to or less than the first thickness” is broader than the comparable limitation of parent claim 2, which states “causing the first thickness to collapse to a second thickness smaller than the first thickness”. Claim 10 thus fails to include all the limitations of the claim from which it depends due to indicating the second thickness may be equal to the first thickness. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1).
Regarding claims 2 and 10, Kuil et al. discloses a method of making a protein-rich food product, the method comprising (i) providing protein and water to form a protein mixture, wherein the protein consists substantially of albumen ([0020]); (ii) aerating the protein mixture to make a whip having a smaller density than the protein mixture; (iii) forming the whip into a mass having a first thickness ([0021]-[0022], where the mere materialization of the whip is considered to constitute “forming the whip into a mass”); and (iii) heating the mass ([0023]) at least until bubbles within the mass burst ([0028]).
Kuil et al. does not explicitly disclose the product with burst bubbles as creating a matrix including burst membranes forming air escape paths and causing the first thickness to collapse to a second thickness smaller than the first thickness.
However, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
Since the method of production of Kuil et al. appears to be substantially identical to the claimed method, the resultant effect of bubbles bursting to create a matrix with burst membranes forming air escape paths and causing the first thickness to collapse to a second thickness smaller than the first thickness is determined to be an inherent attribute of the product when produced according to the disclosed method (at least wherein coalescence occurs as in [0028]), and the claimed property is thus considered obvious to a skilled practitioner.
As for claim 1, Kuil et al. discloses the composition as comprising 10-27% solids, of which at least 70% consist of proteins (specifically, 10% by weight egg albumen in the mixture and as low as 1% by weight other solids) ([0049], [0061]). Though Kuil et al. does not disclose the ratio of the first thickness to the second thickness as being at least 2, such a result is considered to be inherent when the composition is heated for up to 200°C for 20 minutes ([0079], where the present specification indicates that collapse occurs at 350°C after heating for 30 seconds, [0052]), particularly when stabilizing measures are not implemented ([0002], [0015]). The claimed ratio between the first and second thicknesses is thus determined to be obvious.
As for claim 11, though Kuil et al. does not disclose the ratio of the first thickness to the second thickness as being at least 3, such a result is considered to be inherent when the composition is heated for up to 200°C for 20 minutes ([0079], where the present specification indicates that collapse occurs at 350°C after heating for 30 seconds, [0052]), particularly when stabilizing measures are not implemented ([0002], [0015]). The claimed ratio between the first and second thicknesses is thus determined to be obvious.
As for claim 12, Kuil et al. discloses the composition as comprising 10-27% solids (specifically, 10% by weight egg albumen in the mixture and 1-25% by weight other solids) ([0049], [0061]).
As for claim 13, Kuil et al. discloses the composition as comprising 12-20% solids (specifically, 10% by weight egg albumen in the mixture and 1-25% by weight other solids) ([0049], [0061]).
As for claim 14, MPEP 2144.05 IV A indicates that changes in size are insufficient to patentably distinguish over prior art. The claimed dimension for the second thickness of less than 3 mm is thus considered obvious.
 As for claim 15, Kuil et al. discloses the composition as comprising 18-27% solids (specifically, 10% by weight egg albumen in the mixture and 1-25% by weight other solids) ([0049], [0061]).
As for claim 16, MPEP 2144.05 IV A indicates that changes in size are insufficient to patentably distinguish over prior art. The claimed dimension for the second thickness of greater than 3 mm is thus considered obvious.
As for claim 19, Kuil et al. discloses the composition as comprising 8.60-18.92% by weight of the mixture (specifically, 0.1-10% by weight egg albumen in the mixture) ([0061]).
As for claim 20, Kuil et al. discloses incorporating additives into the mixture ([0083]). MPEP 2144.05 IV C states: “Selection of any order of mixing ingredients is prima facie obvious.” Incorporating additives into the whip after making it but before forming they whip would thus be obvious.
As for claim 21, Kuil et al. discloses incorporating a stabilizer in the protein mixture ([0016], [0079]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 2 above, and further in view of Olsen (U.S. 4,431,629 A1).
As for claims 3-5, Kuil et al. discloses aerating the protein mixture by whipping the protein mixture for a period of time to form the whip ([0091]).
Kuil et al. does not disclose whip as having a density of 0.20 g/cm3 or less (claim 3), a density between 0.10-0.20 g/cm3 (claim 4), or a density between 0.10-0.15 g/cm3 (claim 5).
However, Olsen discloses a meringue made with egg white having a density of 0.12 g/cm3 (C8, L64).
It would have been obvious to one having ordinary skill in the art to produce a product according to Kuil et al. that has a density of 0.12 g/cm3. Kuil et al. indicates that the aerated egg albumen compositions may be used as such as aerated food products ([0001], [0068]). Since the reference only discloses preferred food products ([0068]), a skilled practitioner would be motivated to consult Olsen for further instruction regarding suitable egg albumen food products. Olsen discloses an egg-white-based meringue that has a density of 0.12 g/cm3 (C8, L51-L64). A skilled practitioner would thus find the production of a meringue as taught in Olsen when practicing the method of Kuil et al. to be obvious, including a meringue with the disclosed 3. As such, the claimed density ranges of 0.20 g/cm3 or less (claim 3), a density between 0.10-0.20 g/cm3 (claim 4), and a density between 0.10-0.15 g/cm3 (claim 5) are considered obvious to a skilled practitioner.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 2 above, and further in view of Olson (U.S. 2013/0022731 A1) and Lawrence et al. (U.S. ,746,132 B2).
NOTE: Two different references with similar names are relied on in this Office Action: Olsen (U.S. 4,431,629 A1) and Olson (U.S. 2013/022731 A1).
As for claim 6, Kuil et al. discloses the method of claim 2.
Kuil et al. does not disclose forming the whip in an apparatus with first/second surfaces spaced apart a distance equal to or greater than the first thickness.
However, Olson discloses a protein-based product ([0018]) based primarily on egg white protein ([0029]) that may be in the form of a tortilla ([0012]) that may be formed by depositing the mixture on a flat surface that may be heated ([0035]). Lawrence et al. discloses an apparatus for producing tortillas (C1, L6-L7) having first/second heated surfaces oriented parallel and opposite from each other, where the dough mixture is deposited between the surfaces (C2, L21-L40, Fig. 2, 24, 26).
It would have been obvious to one having ordinary skill in the art to produce a product according to Kuil et al. via depositing the mixture in a mold between a first and second surface that are spaced apart a distance equal to or greater than the first thickness. First, Kuil et al. only discloses preferred food products ([0068]), which would motivate a skilled practitioner to consult Olson for further instruction regarding suitable egg albumen food products. Olson discloses the formation of tortillas from egg-based mixtures ([0012], [0029]) yet provides only generalized 
As for claim 7, Lawrence et al. discloses the method as comprising depositing the mixture on the first surface and placing the second surface over the mixture opposite the first surface (C2, L2-L40, Fig. 2, 24, 26).
As for claim 8, Lawrence et al. discloses heating via heating the first surface (C2, L38-L40).
As for claim 9, Lawrence et al. discloses heating via heating the first and the second surface (C2, L38-L40). Heating the surfaces before depositing the mixture would be obvious in order to optimize the efficiency of the method, wherein pre-heated surfaces would allow for quicker throughput compared to having to heat/cool the surfaces for each product that is produced.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 12 above, and further in view of Olson (U.S. 2013/0022731 A1).
As for claim 18, Kuil et al. discloses the albumen comprises up to 10% by weight of the protein mixture ([0061]), which renders the claimed amount of at least 10.3% by weight protein obvious. MPEP 2144.05 I (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
Kuil et al. does not disclose the protein as additionally comprising protein that is whey, soy, or hemp.
However, Olson discloses a protein-based product ([0018]) based primarily on egg white protein ([0029]) that may additionally comprise soy or whey protein ([0021]).
It would have been obvious to one having ordinary skill in the art to incorporate soy or whey protein in to the product of Kuil et al. The reference teaches generally that the composition may be combined with other food ingredients ([0083]), which would prompt a skilled practitioner to consult Olson for further instruction regarding such ingredients. Since Olson discloses that soy or whey protein may be combined with egg white protein in food products ([0021]), a skilled practitioner would find the incorporation of soy or whey protein into the product of Kuil et al. to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793